Order entered April 4, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00172-CR

                        CHARLES VERNON HAYNES, Appellant

                                            V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-80283-2013

                                        ORDER
       We GRANT Official Court Reporter Jennifer K. Corley’s April 1, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE